Citation Nr: 0115136	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  97-20 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
residuals of white phosphorus burns of the right side.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for rash of the hands 
due to exposure to Agent Orange.

4.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which determined that new and 
material evidence sufficient to reopen the veteran's claims 
for service connection for residuals of white phosphorus 
burns of the right side and for PTSD had not been submitted 
and denied the veteran's claims seeking service connection 
for rash of the hands due to exposure to Agent Orange and a 
nonservice-connected pension.  In a March 2000 BVA decision, 
the Board determined that the veteran's substantive appeal 
was timely.

Entitlement to service connection for rash of the hands due 
to exposure to Agent Orange and a nonservice-connected 
pension are addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  A December 1989 BVA decision determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for 
residuals of white phosphorus burns of the right side. 

2.  Evidence added to the record since the December 1989 BVA 
decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for entitlement to service connection for residuals of white 
phosphorus burns of the right side. 

3.  An unappealed September 1991 RO decision determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for entitlement to service connection for 
PTSD.

4.  Evidence added to the record since the September 1991 RO 
decision is so significant that it must be considered to 
decide fairly the merits of the veteran's claim for 
entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 1989 BVA decision, which determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for residuals of white 
phosphorus burns of the right side, is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 
(2000).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for residuals of 
white phosphorus burns of the right side.  38 U.S.C.A. § 5108  
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000). 

3.  The September 1991 RO decision, which determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1103 (2000).

4.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has been received.  
38 U.S.C.A. § 5108 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.156 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following the May 1995 rating decision, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

New and Material Claims

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
residuals of white phosphorus burns of the right side and 
PTSD.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 138, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for a nervous disorder in a 
May 1975 rating decision, noting that the veteran had been 
diagnosed as having explosive personality with habitual 
excessive drinking, which was developmental and therefore not 
a disability within the meaning of the law.  By a letter 
dated June 26, 1975, the veteran received written 
notification of this action and was advised of his appellate 
rights, but no appeal was initiated within one year of the 
notification.  By a February 1982 rating decision, the RO 
first denied a claim for entitlement to service connection 
for residuals of white phosphorus burns of the right side as 
no residuals were shown by the evidence of record.  The 
veteran was notified of the decision and was advised of his 
appellate rights the following month, but no appeal was 
initiated within one year of the notification.  The veteran 
filed a claim in May 1987 for service connection for PTSD, 
which the RO denied in an October 1987 decision.  That 
decision noted that, although the VA examiner diagnosed the 
veteran with PTSD, the symptoms elicited and the history were 
inconsistent with and did not demonstrate PTSD.  He sought to 
reopen his claim for service connection for residuals of 
white phosphorus burns of the right side in November 1987.  
In a June 1988 rating decision, the RO reopened the veteran's 
claim for service connection for PTSD, denying it based on an 
April 1988 report by a panel of three psychiatrists that 
ruled out a diagnosis of PTSD and noted that the veteran 
suffered from a mixed personality disorder with antisocial 
and borderline features, which pre-existed his entry into 
service.  That decision also confirmed the RO's February 1982 
denial of service connection for residuals of white 
phosphorus burns of the right side as not shown by evidence 
of record.  The veteran perfected an appeal to the June 1988 
RO decision, which was affirmed by the Board in a December 
1989 decision.  The Board noted that, in the absence of a 
current diagnosis of PTSD and new and material evidence 
showing residuals of white phosphorus burns of the right 
side, service connection for PTSD and reopening the burn 
claim were not warranted.  The veteran sought to reopen his
PTSD claim in May 1991.  In a September 1991 decision, the RO 
determined that no new and material evidence had been 
submitted since the December 1989 BVA decision to warrant 
reopening his claim for service connection for PTSD.  In 
September 1993, the veteran filed to reopen his service-
connection claims for residuals of white phosphorus burns of 
the right side and for PTSD.  In a May 1995 rating decision, 
the subject of this appeal, the RO determined that no new and 
material evidence had been received on either issue to 
warrant reopening the claims.  That decision noted no medical 
evidence showing residuals of white phosphorus burns of the 
right side and found that the existence of a clinical 
diagnosis of PTSD without any evidence to corroborate the 
veteran's history of stressful events was cumulative and 
provided no new basis for consideration of the claims.

Since the veteran did not perfect an appeal of the May 1975, 
February 1982 and September 1991 RO decisions, they became 
final and are not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104(a), 20.1103 (2000).  Similarly, in the 
absence of reconsideration by the Board, all Board decisions 
(i.e., December 1989 decision) are final on the date stamped 
on the face of the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 
7104(a); 38 C.F.R. §§ 20.1100, 20.1104.  

The Board finds that in this case the veteran and his 
representative were advised by VA of the information required 
to reopen the claims and the Board may proceed with appellate 
review.  In this regard, the Board notes that the RO, in May 
1996 and October 1997 statements of the case, explained that 
evidence to reopen his service-connection claims would show 
that his disorders were incurred in or aggravated by service 
and that the veteran's PTSD was related to a verifiable event 
that the veteran alleged he experienced in service.  
Therefore, the Board may proceed with its appellate review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

A.  Residuals of White Phosphorus Burns of the Right Side

With respect to the veteran's burn claim, when the case was 
previously decided in December 1989, it was not reopened 
because there was no evidence showing residuals of the burns.  
The additional evidence associated with the claims file since 
the December 1989 BVA decision, in particular a March 1995 VA 
general medical examination report, is cumulative and 
contains no medical evidence showing the claimed disability, 
the basis of the December 1989 BVA denial.  Therefore, the 
Board finds that the submitted medical evidence is not 
material.

In this regard, the Board notes that the various statements 
of the veteran and his representative are cumulative.  
Although the veteran is competent to describe incidents and 
symptoms during service, lay assertions of medical diagnosis 
or causation are insufficient, by themselves, to reopen a 
previously denied claim.  38 U.S.C.A. § 5108; Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  Their statements are cumulative 
and, therefore, are not material.  As such, new and material 
evidence has not been submitted and the veteran's claim must 
be denied.  See 38 C.F.R. § 3.156(a). 

B.  PTSD

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).
At the time of the RO's September 1991 decision, the evidence 
of record included: the veteran's service medical records, 
which included treatment in the mental health clinic for 
fighting and other disciplinary problems; substantial 
inpatient and outpatient treatment records, some with 
diagnoses of PTSD; an April 1988 report by a board of three 
psychiatrists that ruled out a diagnosis of PTSD and noted 
that the veteran suffered from a mixed personality disorder 
with antisocial and borderline features, which pre-existed 
his entry into service; National Personnel Records Center 
(NPRC) responses transmitting or confirming transmittal of 
service personnel, medical and dental records; 1991 VA 
hospital records primarily showing treatment for alcohol 
addiction and depression; and various statements from the 
veteran and his representative.  

The evidence associated with the claims file after the RO's 
September 1991 rating decision includes an NPRC response 
transmitting and confirming transmittal of service personnel, 
medical and dental records, substantial inpatient and 
outpatient VA and private treatment records showing treatment 
for substance abuse and mental health disorders with several 
diagnoses of PTSD in 1996 and 1997.  Under the circumstances, 
the Board believes the presence of new diagnoses for PTSD in 
these reports is so significant that they must be considered 
in order to decide fairly the merits of the claim.  As such 
they constitute new and material evidence sufficient to 
reopen the veteran's claim for service connection for PTSD.  
However, the Board further finds that additional information, 
as discussed in the remand portion of this opinion below, is 
necessary to determine whether the veteran is entitled to 
service connection.

Based on the new and material evidence submitted, the Board 
finds that the veteran's claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  



ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for residuals of white 
phosphorus burns of the right side is denied.

New and material evidence sufficient to reopen the claim for 
service connection for PTSD has been submitted and the claim 
is reopened; the appeal is allowed to this extent only and is 
subject to further action as discussed below.


REMAND

As noted earlier, the VCAA eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim; however, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
medical examinations, etiology opinions and records requested 
below are, in part, to comply with this provision. 

The veteran's service personnel records indicate that he 
served in Vietnam from May 1968 to May 1969 primarily as a 
message clerk.  His decorations include the Purple Heart.  
Hence, the corroboration of the occurrence of claimed in-
service stressful events is unnecessary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2000); Zarycki v. Brown, 6 
Vet. App. 91 (1993).  However, in order to give the veteran 
every consideration with respect to the present appeal, and 
to ensure compliance with the VCAA, it is the Board's opinion 
that more medical evidence is needed to determine whether the 
veteran has a confirmed diagnosis of PTSD due to events which 
resulted from the veteran being awarded a Purple Heart.  In 
this regard, the Board notes that the record shows 
conflicting diagnoses of various psychiatric and personality 
disorders.  Thus, the Board believes that additional 
development to clarify the nature of the veteran's 
psychiatric disorder(s) is necessary.  The Board also 
observes that there are conflicting medical opinions as to 
whether the veteran has PTSD related to a verified in-service 
stressor.  Specifically, the April 1988 VA psychiatric 
opinion that ruled out PTSD rendered by three psychiatrists 
after an examination of the veteran and the October/November 
1996 VA hospital report that indicated that the veteran's 
PTSD stems from a 1972, post-service automobile accident 
weigh against the veteran's claim.  A more recent supportive 
opinion, a PTSD clinical team evaluation in November 1996 
based on interviews with the veteran, while from a Ph.D. 
rather than a psychiatrist, diagnosed the veteran with PTSD 
due to exposure to combat, dysthymic disorder and alcohol 
dependence.  The Court has held that when the medical 
evidence is inadequate, the Board is always free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination to clearly support its 
ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991). 

Similarly, with respect to the service-connection claim for a 
skin rash of the hands due to exposure to Agent Orange, the 
Board observes that no skin lesions were noted on a March 20, 
1995 VA general medical examination.  But, during a VA PTSD 
examination conducted four days later, the examiner recorded 
that the veteran was scratching scaly skin on his hands.  
Moreover, an October 1993 VA hospital discharge report noted 
status post Agent Orange exposure in Vietnam leading to a 
palmar and foot hyperkeratotic dermatitis and tinea pedis.  
Accordingly, the Board is of the opinion that a special 
dermatologic examination is indicated. 

With respect to the veteran's pension claim, the Board 
observes that the veteran claims that his nonservice-
connected disabilities render him unemployable.  However, the 
RO has not yet rated each of the disabilities that may affect 
the veteran's ability to work, and there is insufficient 
medical evidence of record upon which to base the ratings.

The veteran has been rated for the following nonservice-
connected disabilities: torn cartilage of the right knee, 
post-operative with arthritis, evaluated as 20 percent 
disabling; partial complex seizure disorder and explosive 
personality disorder versus organic affective disorder, each 
evaluated as 10 percent disabling; and PTSD, jungle rot of 
both feet, white phosphorus burns of the right side, rash on 
hands, bilateral hearing loss, sinus tachycardia, left upper 
extremity burn, lanced abscess on left forearm, post-
operative right carpal tunnel syndrome, left ankle fracture, 
septoplasty, and benign prostatic hypertrophy, each evaluated 
as 0 percent (noncompensably) disabling.  The claims file 
also indicated complaints of and/or treatment for major 
depression, dysthymic disorder, anxiety, right knee pain, 
hemorrhoids, left leg pain, tinnitus, cyst/blood 
clot/hematoma of the right arm, gastroesophageal reflux 
disease (GERD), left cheek lesion, possible duodenitis, and 
probable cholelithiasis.  

The RO must accumulate medical data pertinent to the nature 
and severity of all of the veteran's nonservice-connected 
disabilities and rate those disabilities under the VA's 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In this 
case, this means that the RO should obtain any outstanding 
medical records pertinent to the veteran's claim and afford 
the veteran a VA examination by all appropriate specialists.  
After reviewing the medical evidence amassed, the RO should 
assign an evaluation to each of the disabilities noted above 
as well as to any other disabilities that are indicated.  In 
addition, the RO should analyze the veteran's claim pursuant 
to the analytical criteria offered by the United States Court 
of Appeals for Veterans Claims.  See generally Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992). 

The veteran indicated on a September 1990 VA Form 21-527 that 
he began receiving Social Security Administration (SSA) 
benefits in October 1989.  The claims file does not reflect 
an attempt by the RO to secure a copy of the SSA's decision 
granting benefits.  On remand, the RO should request the 
SSA's decision granting benefits, including all available 
supporting medical evidence.

The Board also observes that the record indicates that the 
veteran has received both non-VA and VA psychiatric 
treatment.  No VA treatment records since April 1997 and no 
private treatment records since October 1993 are associated 
with the claims file.  The RO should also determine if any 
additional VA or non-VA treatment records are available, as 
the duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  See Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  All relevant treatment 
records, VA and non-VA should be secured.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).

Finally, the Board notes that the veteran has a history of 
alcohol abuse.  Among the requirements for VA nonservice-
connected pension is that a veteran be permanently and 
totally disabled from disabilities not due to his own 
misconduct.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.15, 4.16, 4.17.  Alcohol abuse is considered 
a willful misconduct condition and may not be considered in 
support of his VA pension claim.  Therefore, the examiners 
who conduct the VA examinations should distinguish the 
relative level of disability attributable to the veteran's 
alcohol abuse.   

This claim is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for any disorder in 
recent years, as well as the approximate 
dates of treatment.  After any necessary 
authorization is obtained from the 
veteran, the RO should attempt to obtain 
and associate with the claims file copies 
of all treatment records, which might be 
relevant to the veteran's claims for 
nonservice-connected pension and service-
connection benefits.  

The veteran should also be asked to 
identify any current clinical record or 
other evidence of the severity of a 
medical disorder or any record relevant 
to the issue of employability, such as 
correspondence reflecting attempts to 
secure employment.

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

3.  The RO should also obtain and 
associate with the claims file copies of 
any written decision concerning the 
veteran's award of disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision.

4.  Thereafter, the RO should afford the 
veteran VA medical and psychiatric 
examinations by appropriate specialists 
for the purpose of assessing the nature, 
severity and manifestations of all 
innocently acquired (non-misconduct) 
physical and psychiatric disabilities 
that may be present.  It is imperative 
that the examiners review this REMAND and 
the entire claims file prior to their 
examinations; the examiners should so 
indicate in their reports that they were 
reviewed.  The examiners should then 
conduct all tests and studies deemed 
necessary, diagnose all disabilities 
present, and indicate the level of 
impairment caused by each of these 
disabilities.  The examiners should 
render an opinion as to what effect the 
innocently acquired disabilities have on 
the veteran's ability to work, and state 
whether the overall disabling effect of 
the disabilities is susceptible to 
improvement through appropriate 
treatment.  The level of impairment 
attributable to the veteran's alcohol 
abuse should be distinguished from the 
level of impairment attributable to the 
veteran's innocently acquired 
disabilities.  The examiners should 
express the complete rationale for their 
opinions.

The veteran must be informed in writing 
of the potential consequences of his 
failure to appear for any scheduled 
examinations.  

The general medical examination should 
include a special dermatologic 
examination for the purpose of 
ascertaining the nature and etiology of 
any skin disorder on his hands.  The 
examiner should describe and provide a 
diagnosis for any skin abnormality 
identified.  If any abnormality is 
diagnosed, the examiner should opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any such abnormality is related to 
exposure to herbicides.  

The veteran also must be scheduled for a 
psychiatric examination by a board of two 
qualified psychiatrists to ascertain the 
nature and etiology of any psychiatric 
disorder, which may be present, to 
include PTSD.  After reviewing the claims 
file and order and examining the veteran, 
in accordance with DSM-IV, the 
psychiatrists should clearly report the 
diagnosis and etiology of all psychiatric 
disorder(s) found to be present and 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that such 
disorder(s) is/related to, or was 
aggravated by, the veteran's military 
service.  The psychiatric examination 
report should contain a multi-axial 
assessment and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned.  
The examiners should distinguish between 
symptomatology and industrial impairment 
due to the veteran's non-misconduct 
psychiatric conditions from disability 
attributable to the veteran's alcohol 
abuse and assign a GAF score for 
impairment due solely to psychiatric 
disabilities other than alcohol abuse, to 
the extant possible.  

If PTSD is diagnosed, each stressor found 
sufficient to serve as the basis for such 
diagnosis should be specifically 
identified.  If PTSD is not shown, the 
psychiatrists' reasons and bases for this 
finding must be given.  The psychiatric 
examiners should resolve any conflicts 
found between their findings and the 
diagnostic findings noted in the evidence 
associated with the claims file to 
include the November 14, 1968 and August 
1969 service mental health clinic 
reports, the April 1988 psychiatric panel 
opinion, the October 1996 VA hospital 
report, and the November 1996 PTSD 
evaluation.  The psychiatric examiners 
must reconcile any difference of opinion. 

The examiners should express the complete 
rationale for all their opinions.

5.  The RO should review the file and 
ensure that all of the directives of this 
remand have been carried out in full.  If 
not, corrective action must be taken.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should prepare a 
rating decision that lists all of the 
veteran's disabilities and the percentage 
evaluation assigned for each disability.  
The RO should then readjudicate the 
veteran's claims for service connection 
for PTSD and for a skin rash due to 
exposure to Agent Orange and for a 
nonservice-connected pension, utilizing 
both the average person and 
unemployability standards for the latter 
issue.  If any determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this REMAND are to obtain additional medical 
information.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant and his representative have the 
right to submit additional evidence and argument on these 
matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



